Citation Nr: 1103476	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1990 to October 1994.  The record reflects that the Veteran 
had service in Southwest Asia and is the recipient of the Combat 
Infantryman Badge.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which in part, denied the Veteran's service-
connection claims for bilateral knee pain and a cervical spine 
condition.  Original jurisdiction in this case resides with the 
RO in Detroit, Michigan.  

In October 2009, the Board remanded the Veteran's claims for 
further evidentiary development and readjudication.  Such was 
achieved, and the Veteran's claims file was returned to the Board 
for further appellate review.  

In January 2011, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

The Veteran's service-connection claim for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran has a 
current bilateral knee disability that is related to his active 
duty military service.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a bilateral knee 
disability was incurred in active duty military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a 
bilateral knee disability.  As discussed elsewhere in this 
decision, the Board is remanding the Veteran's service-connection 
claim for a cervical spine disability for further evidentiary 
development.

Stegall concerns

As noted above, the Board remanded the Veteran's bilateral knee 
disability claim in October 2009.  In particular, the Board 
instructed the RO to obtain any outstanding records pertaining to 
treatment or evaluation of the Veteran's claimed disability.  
Additionally, the Board instructed the RO to schedule the Veteran 
for a VA examination to determine the nature and etiology of his 
knee disabilities.  The RO was then to readjudicate the Veteran's 
claim.

In compliance with the Board's remand instructions, the RO 
obtained the Veteran's updated VA treatment records, and 
scheduled the Veteran for a VA examination.   A July 2010 
examination report is associated with the Veteran's claims file.  
In September 2010, the Appeals Management Center (AMC) 
readjudicated the Veteran's claim.  See the September 2010 
Supplemental Statement of the Claim (SSOC).  

Thus, there is compliance with the Board's October 2009 remand 
instructions.        See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].  In any event, as will be discussed below, the Board 
is granting the Veteran's service-connection claim for a 
bilateral knee disability.  As such, any noncompliance with the 
October 2009 remand instructions is nonprejudicial.   

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.

VCAA notice letters dated in September 2005 and March 2006 were 
sent to the Veteran regarding his bilateral knee claim.  These 
letters appears to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of the VCAA notice letters in 
light of the fact that the Board is granting the Veteran's claim.  
As above, any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced March 2006 VCAA letter.  As 
discussed in detail below, the Board is granting the Veteran's 
claim.  It is not the Board's responsibility to assign a 
disability rating or an effective date in the first instance.  
The Board is confident that if required, the Veteran will be 
afforded any additional appropriate notice needed under Dingess.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As 
noted above, the Veteran testified before the undersigned at a 
January 2011 videoconference hearing.  

Accordingly, the Board will proceed to a decision.
Relevant law and regulations

In general, service connection may be granted for a disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002);               38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
a disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current bilateral 
knee disability that is related to an in-service injury he 
sustained when jumping off a truck during combat operations in 
the Persian Gulf War.  Additionally, the Veteran asserts that 
this injury was aggravated by impact sustained after 
approximately 50 jumps from planes as a paratrooper.   See the 
January 2011 hearing transcript, pages 4 and 5.  

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
relationship or nexus between the two.  See Hickson, 12 Vet. App. 
at 253.  

With respect to Hickson element (1), the Veteran was diagnosed 
with mild patella crepitus of his right knee in June 1999.  See 
the Veteran's June 21, 1999 Report of Medical Examination.  
Subsequently, upon review of the Veteran's prior medical records, 
to include x-ray reports, and upon examination of the Veteran, 
Dr. G.J.C. indicated that the Veteran "suffers from 
Chondromalacia Patella bilaterally . . . ."  See the July 17, 
2006 letter from Dr. G.J.C.  Although there are x-ray reports of 
record that do not reflect the presence of abnormalities of the 
knees, the Board resolves all doubt in favor of the Veteran and 
finds that a current bilateral knee disability exists.  Hickson 
element (1) is therefore satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran contends that he originally injured his knees 
when jumping off of a truck wearing full combat gear in an 
operation during the Persian Gulf War.  See the January 2011 
hearing transcript, pages 4 and 5.  The Veteran also asserts that 
he continued to hurt his knees during paratrooping exercises 
occurring during the remainder of his active duty service.  Id. 

Despite the fact that the Veteran's service treatment records 
include no complaints of, or treatment for bilateral knee pain, 
the Board finds no reason to doubt the Veteran's statements, as 
the evidence of record indicates that the Veteran is a combat 
veteran.  His service as an infantryman during the Persian Gulf 
War would have exposed him to situations where mobilizing in 
heavy combat gear was required.  Moreover, the Board finds the 
Veteran's testimony regarding continued knee pain during 
paratrooping operations credible, as the Veteran's DD-214 clearly 
shows receipt of the Parachute Badge.  Accordingly, the combat 
presumptions outlined above are applicable in this case, and in-
service injury to the knees from combat-related trauma, as well 
as from post-combat paratrooping is demonstrated.           See 
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2010).  
Accordingly, Hickson element (2), in service-injury is satisfied 
as well.

Finally, with respect to crucial Hickson element (3), nexus or 
relationship, the Veteran's treating physician, Dr. G.J.C., has 
specifically concluded after a review of the Veteran's history, 
and upon examination of the Veteran's knees that the Veteran's 
bilateral chondromalacia patella is "at least as not (51%) the 
result of injuries sustained while performing his duties as a 
Paratrooper in the military."    See the July 17, 2006 letter 
from Dr. G.J.C.  Although the Veteran did not complain of knee 
pain in service, a June 1999 National Guard report indicated that 
the Veteran's knees have "act[ed] up" occasionally ever since 
his active duty [see the Veteran's June 21, 1999 Report of 
Medical History, page 2], and the Veteran's VA treatment reports 
indicate ongoing physical therapy for his knees.  Accordingly, a 
nexus or relationship between the Veteran's current knee 
disabilities and his active duty service is shown.  Hickson 
element (3) is satisfied, and the benefit sought on appeal is 
allowed.


ORDER

Service connection for a bilateral knee disability is granted.



REMAND

The Board regrets having to remand the Veteran's cervical spine 
disability claim for a second time.  However, for reasons 
explained immediately below a remand is necessary for further 
evidentiary development.

The medical evidence of record clearly shows that the Veteran has 
a current cervical spine disability.  X-rays taken in September 
2004 indicate the presence of "minimal narrowing of C5-C6," 
warranting a diagnosis of "minimal degenerative changes of the 
cervical spine."  See the September 28, 2004 radiological report 
of Dr. L.N.S.  In July 2010, a VA examiner diagnosed the Veteran 
with "cervical strain."  See the July 2010 VA examiner's 
report, page 2.  

The Veteran contends that his current cervical spine disability 
is due to his duties as a paratrooper, specifically from the 
"whiplash type injury" that results if you are not in the 
proper position upon initial jump from the plane.  See the 
Veteran's December 9, 2009 Statement in Support of Claim.  The 
Veteran contends that on one of his jumps, he did not have the 
proper position, sustained whiplash, and hurt his neck very 
badly.  See the January 2011 hearing transcript, page 14.  
Although the Veteran did not complain of neck pain in service, he 
is competent to testify as to his own observable symptomatology 
and experiences in service.  At this time, the Board finds no 
reason to disbelieve the Veteran's report of history.

In July 2010, the VA examiner opined after a review of the 
Veteran's records and upon examination of the Veteran's neck that 
the Veteran's "cervical spine condition is not etiologically 
related to service."  Crucially however, the examiner failed to 
support this conclusion with any clinical rationale.  The 
Veteran's representative correctly references the Court of 
Appeals for Veterans Claims' decision in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), for the proposition that the 
probative value of a medical opinion comes from the fact that it 
is factually accurate, fully articulated, and provides sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed.  See the January 2011 hearing transcript, page 
10.  In this connection, the Board finds that the July 2010 VA 
examination report is inadequate for rating purposes, as it 
pertains to the Veteran's cervical spine claim.  A new 
examination should be scheduled at the VAMC in Ann Arbor, 
Michigan.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
cervical spine disability.  VBA should 
take appropriate steps to secure copies of 
any such treatment reports identified by 
the Veteran which are not already in the 
record on appeal.  Efforts to obtain these 
records should be memorialized in the 
Veteran's VA claims folder.  

2.  The VBA should then schedule the 
Veteran for a VA examination at the Ann 
Arbor VAMC to determine the nature and 
etiology of the Veteran's cervical spine 
disability.  The Veteran's VA claims 
folder and a copy of this Remand should be 
made available to, and should be reviewed 
by the examiner.  After examination of the 
Veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion with supporting 
rationale as to whether it is as likely as 
not that the Veteran's cervical spine 
disability is related to his active duty 
military service, to include the Veteran's 
self-described instance of whiplash while 
paratrooping, and/or the cumulative effect 
that paratrooping had, if any, on the 
Veteran's neck.  If the examiner finds 
that the Veteran's cervical spine 
disability was more likely caused by an 
event or occurrence following his 
separation from service, the examiner 
should so state, and explain the basis for 
this opinion.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  The examiner is requested 
to provide the basis for all opinions 
reached.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's service-
connection claim.  If the claim is denied,  
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


